People v Solomon (2019 NY Slip Op 09037)





People v Solomon


2019 NY Slip Op 09037


Decided on December 18, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 18, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
REINALDO E. RIVERA
RUTH C. BALKIN
JOHN M. LEVENTHAL, JJ.


2017-00598
 (Ind. No. 869-16)

[*1]The People of the State of New York, respondent,
vEdward King Solomon, appellant.


Del Atwell, East Hampton, NY, for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Marion Tang of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (John B. Collins, J.), rendered November 30, 2016, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's purported waiver of the right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 264; People v Keene, 160 AD3d 897, 898; People v Solizgalvez, 159 AD3d 838; People v Weber, 153 AD3d 946). The Supreme Court's colloquy at the plea allocution failed to sufficiently advise the defendant of the nature of the right to appeal and the consequences of waiving it (see People v Himonitis, 174 AD3d 738).
The defendant's contention that he was entitled to a more lenient sentence because of a purported cooperation agreement, which does not appear on the record of the plea allocution, is unpreserved for appellate review (see People v Saxon, 28 AD3d 330, 330-331). In any event, the contention is without merit (see People v Arellano, 281 AD2d 553).
The defendant's remaining contentions are without merit.
SCHEINKMAN, P.J., RIVERA, BALKIN and LEVENTHAL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court